Case: 18-10754   Date Filed: 06/25/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10754
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:17-cv-03349-AT



KELVIN STEPHENS,

                                                            Plaintiff-Appellant,

                                   versus

EQUIFAX,
EXPERIAN,
TRANSUNION,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 25, 2018)

Before ED CARNES, Chief Judge, BRANCH, and FAY, Circuit Judges.

PER CURIAM:
               Case: 18-10754     Date Filed: 06/25/2018    Page: 2 of 3


      Kelvin Stephens, proceeding pro se, appeals the district court’s order

dismissing his civil action for failure to obey a court order.

      Stephens filed a complaint alleging that Equifax, Experian, and Transunion

violated the Fair Credit Reporting Act by incorrectly reporting his credit

information and ignoring his requests to correct the inaccuracies. A magistrate

judge recognized that Stephens was a pro se litigant but ruled that his complaint

violated Federal Rules of Civil Procedure 8(a)(2) and 10(b) because he failed to

present a short, plain statement of relief and his claims were not listed in separate

counts. The magistrate judge also stated that Stephens did not identify the alleged

inaccuracies and other information necessary to allege plausible claims for relief.

The magistrate judge allowed Stephens to file an amended complaint and gave him

specific instructions to follow, such as providing a brief factual background and

alleging each cause of action under a separate count.

      Stephens timely filed an amended complaint, which repeated his general

allegations and listed each defendant in a separate paragraph. The magistrate judge

ruled that, liberally construed, his amended complaint still failed to identify the

alleged inaccuracies and other information necessary to state a plausible claim for

relief. The magistrate judge instructed him to file a second amended complaint

that alleged in separate paragraphs specific facts against the defendants. The




                                           2
                Case: 18-10754       Date Filed: 06/25/2018       Page: 3 of 3


magistrate judge advised Stephens that his failure to comply with the order would

result in a recommendation that his action be dismissed.

       Stephens did not file a second amended complaint. The district court

dismissed the action, finding that Stephens had engaged in a clear pattern of willful

conduct by choosing to ignore the magistrate judge’s directions and that lesser

sanctions would not suffice. This is Stephens’ appeal.

       Stephens’ brief, liberally construed, does not address any of the district

court’s reasons for dismissing his appeal, which means that he has abandoned

those issues. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)

(“[I]ssues not briefed on appeal by a pro se litigant are deemed abandoned.”). As a

result, the district court’s judgment must be affirmed. See Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (“When an appellant fails to

challenge properly on appeal one of the grounds on which the district court based

its judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.”).1

       AFFIRMED.



       1
         Even if Stephens had briefed those issues, he could not show that the district court
abused its discretion in dismissing this action. The record shows that he repeatedly failed to
comply with the magistrate judge’s instructions, and the magistrate judge warned him that failure
to comply with those instructions would result in a recommendation of dismissal. See Moon v.
Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“While dismissal is an extraordinary remedy,
dismissal upon disregard of an order, especially where the litigant has been forewarned,
generally is not an abuse of discretion.”).
                                               3